Judgment unanimously affirmed. Memorandum: County Court properly concluded that New York law applies to the custodial interrogation of a 16-year-old Pennsylvania resident conducted by members of the New York State Police in a Pennsylvania police station concerning the suspect’s involvement in a homicide committed in New York (see, People v Benson, 88 AD2d 229; see also, People v Ostas, 179 AD2d 893, lv denied 80 NY2d 932).
The court did not abuse its discretion either in denying defendant’s request for youthful offender treatment or in imposing the maximum indeterminate term of imprisonment for the offense to which defendant pleaded guilty. (Appeal from Judgment of Seneca County Court, Falvey, J.—Criminal Possession Firearm, 2nd Degree.) Present—Denman, P. J., Green, Balio, Wesley and Davis, JJ.